PER CURIAM.
The State appeals a downward departure sentence. We reverse.
Assuming for present purposes that the downward departure reasons given by the trial court were valid for Miami-Dade County Circuit Court case number 01-34599, those reasons have no apparent relationship to the other crime with which defendant-appellant Canty was charged, grand theft of a vehicle, in Miami-Dade County Circuit Court case number 02-6461. We therefore return the case to the trial court for resentencing, or alternatively, with leave for the defendant to withdraw his plea. See State v. Roberts, 824 So.2d 908 (Fla. 3d DCA 2002); State v. Johnson, 796 So.2d 1213 (Fla. 3d DCA 2001); State v. Ford, 739 So.2d 629 (Fla. 3d DCA 1999).
Reversed and remanded.